Exhibit 10(iii)

 

THIRD AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SUPPLEMENTAL EMPLOYEE STOCK OWNERSHIP PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) sponsors the
Northern Trust Corporation Supplemental Employee Stock Ownership Plan, as
amended and restated effective as of July 20, 1999, (the “Plan”); and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Corporation has the right to
amend the Plan when the Corporation deems such amendment to be advisable; and

 

WHEREAS, the Corporation deems it advisable to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. To add the following as new Section 6.3 of the Plan:

 

“6.3 Terms Include Authorized Delegates

Where appropriate, the term ‘Company’, ‘Corporation’, ‘Committee’ or ‘EBIC’ as
used in this Plan shall also include any applicable subcommittee or any duly
authorized delegate of the Company, the Corporation, the Committee or EBIC, as
the case may be. Such duly authorized delegate may be an individual or an
organization within the Company, the Corporation, the Committee or EBIC, or may
be an unrelated third party individual or organization.”

 

2. To delete the second sentence of Section 7.1 of the Plan in its entirety and
to substitute the following therefor:

 

  “(a) Any such termination shall be made by action of the Compensation and
Benefits Committee of the Board (or by action of the Board if the Compensation
and Benefits Committee is unavailable or unable to act for any reason) and shall
be effective as of the date set forth in such resolution.

 

  (b) Any such amendment shall be made in accordance with the following:

 

  (i)

material amendments to the Plan (including any extraordinary amendment related
to an acquisition or divestiture by the Company) shall be made by action of the
Compensation and Benefits Committee



--------------------------------------------------------------------------------

 

of the Board (or by action of the Board, if the Compensation and Benefits
Committee is unavailable or unable to act for any reason); and

 

  (ii) (a) non-material or administrative amendments to the Plan (including any
amendment pursuant to guidelines established by the Compensation and Benefits
Committee of the Board related to an acquisition or divestiture by the Company)
or (b) any amendment to the Plan deemed required, authorized or desirable under
applicable statutes, regulations or rulings, shall be made by action of either
the Chairman and Chief Executive Officer of the Corporation or the Executive
Vice President and Human Resources Department Head of the Corporation (or either
of their duly authorized designees).”

 

3. To delete the next-to-last sentence in Section 7.1 in its entirety and to
substitute the following therefor:

 

“Notwithstanding the foregoing, (i) for a period of two years after the date of
an occurrence of a Change in Control or (ii) in the event of a Potential Change
in Control and for a period of six (6) months following the Potential Change in
Control, neither the Compensation and Benefits Committee of the Board nor the
Board may terminate or amend this Plan and neither the Chairman and Chief
Executive Officer of the Corporation nor the Executive Vice President and Human
Resources Department Head of the Corporation (or either of their designees) may
amend this Plan in a manner that adversely affects the rights of any Participant
of the Plan.”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 25th of March, 2004 effective such 25th of March, 2004.

 

NORTHERN TRUST CORPORATION

By:

 

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:

 

Timothy P. Moen

Title:

 

Executive Vice President

 

- 2 -